—In an action to recover damages for personal injuries, the defendants North Suffolk Cardiology Associates, P. C., Albert H. Riccio, as an employee of North Suffolk Cardiology Associates, P. C., and Albert H. Riccio, individually, appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated June 20, 1994, as denied the branch of their motion which was for summary judgment dismissing the plaintiffs cause of action for punitive damages.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the branch of the motion which is for summary judgment dismissing the plaintiffs cause of action for punitive damages is granted.
The record shows that the defendants’ conduct did not constitute gross recklessness, nor was it wanton, malicious, or activated by evil or reprehensible motives, as is required to support an award of punitive damages (see, e.g., Sharapata v *391Town of Islip, 56 NY2d 332, 335; Walker v Sheldon, 10 NY2d 401; Spinosa v Weinstein, 168 AD2d 32, 42; Gravitt v Newman, 114 AD2d 1000, 1002; cf., Graham v Columbia-Presbyterian Med. Ctr., 185 AD2d 753; Sultan v Kings Highway Hosp. Ctr., 167 AD2d 534). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.